                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     POYNT CORPORATION,                                 Case No. 18-cv-05814-BLF
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING PLAINTIFF’S
                                   9             v.                                         ADMINISTRATIVE MOTION TO FILE
                                                                                            UNDER SEAL
                                  10     INNOWI, INC.,
                                                                                            [Re: ECF 50]
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Plaintiff’s administrative motion to file under seal three exhibits to
                                  14   Plaintiff’s first amended complaint. ECF 50. No opposition was filed. For the reasons that
                                  15   follow, the motion to seal is GRANTED.
                                  16     I.   LEGAL STANDARD
                                  17          “Historically, courts have recognized a ‘general right to inspect and copy public records
                                  18   and documents, including judicial records and documents.’” Kamakana v. City & Cty. Of
                                  19   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435
                                  20   U.S. 589, 597 & n. 7 (1978)). Accordingly, when considering a sealing request, “a ‘strong
                                  21   presumption in favor of access’ is the starting point.” Id. (quoting Foltz v. State Farm Mut. Auto.
                                  22   Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). Parties seeking to seal judicial records relating to
                                  23   motions that are “more than tangentially related to the underlying cause of action” bear the burden
                                  24   of overcoming the presumption with “compelling reasons” that outweigh the general history of
                                  25   access and the public policies favoring disclosure. Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d
                                  26   1092, 1099 (9th Cir. 2016); Kamakana, 447 F.3d at 1178–79.
                                  27          Parties moving to seal documents must also comply with the procedures established by
                                  28   Civ. L.R. 79-5. Pursuant to Civ. L.R. 79-5(b), a sealing order is appropriate only upon a request
                                   1   that establishes the document is “sealable,” or “privileged or protectable as a trade secret or

                                   2   otherwise entitled to protection under the law.” “The request must be narrowly tailored to seek

                                   3   sealing only of sealable material, and must conform with Civil L.R. 79-5(d).” Civ. L.R. 79-5(b).

                                   4   In part, Civ. L.R. 79-5(d) requires the submitting party to attach a “proposed order that is narrowly

                                   5   tailored to seal only the sealable material” which “lists in table format each document or portion

                                   6   thereof that is sought to be sealed,” Civ. L.R. 79-5(d)(1)(b), and an “unredacted version of the

                                   7   document” that indicates “by highlighting or other clear method, the portions of the document that

                                   8   have been omitted from the redacted version.” Civ. L.R. 79-5(d)(1)(d). “Within 4 days of the

                                   9   filing of the Administrative Motion to File Under Seal, the Designating Party must file a

                                  10   declaration as required by subsection 79-5(d)(1)(A) establishing that all of the designated material

                                  11   is sealable.” Civ. L.R. 79-5(e)(1).

                                  12    II.     DISCUSSION
Northern District of California
 United States District Court




                                  13            The Court has reviewed Plaintiff’s sealing motion and the declaration of the designating

                                  14   party submitted in support thereof. The Court finds that Plaintiff has articulated compelling

                                  15   reasons to seal three exhibits to Plaintiff’s first amended complaint. The proposed redactions are

                                  16   generally narrowly tailored. The Court’s rulings on the sealing requests are set forth in the table

                                  17   below.

                                  18
                                         ECF       Document to be Sealed:              Result                        Reasoning
                                  19     No.

                                  20     50-2      Ex. B to FAC.             GRANTED.                   Contains specific information
                                                                                                        regarding Plaintiff’s goals and
                                  21                                                                    requirements for the development
                                                                                                        project at issue, including cost
                                  22                                                                    requirements, production cycles,
                                                                                                        payment structures, and other
                                  23                                                                    related financial information, the
                                  24                                                                    disclosure of which could harm
                                                                                                        Plaintiff’s business ventures. See
                                  25                                                                    Bedier Decl. ¶¶ 2–3, ECF 3-1.
                                                                                                        The Court previously sealed this
                                  26                                                                    exhibit. ECF 15.
                                  27     50-2      Ex. C to FAC.             GRANTED.                   Consists of confidential draft
                                                                                                        agreement between the parties
                                  28                                                                    pertaining to termination of the
                                                                                         2
                                   1     ECF       Document to be Sealed:            Result                      Reasoning
                                         No.
                                   2                                                                 agreement detailed in Ex. B. See
                                   3                                                                 Bedier Decl. ¶ 4. Contains
                                                                                                     confidential technical information
                                   4                                                                 concerning Plaintiff’s products,
                                                                                                     disclosure of which would be
                                   5                                                                 harmful to Plaintiff. Id. The
                                                                                                     Court previously sealed this
                                   6                                                                 exhibit. ECF 15.
                                   7     50-2     Ex. D to FAC.             GRANTED.                 Consists of confidential draft
                                                                                                     agreement between the parties
                                   8                                                                 pertaining to termination of the
                                   9                                                                 agreement detailed in Ex. B. See
                                                                                                     Bedier Decl. ¶ 5. Contains
                                  10                                                                 confidential technical information
                                                                                                     concerning Plaintiff’s products,
                                  11                                                                 disclosure of which would be
                                                                                                     harmful to Plaintiff. Id. The
                                  12
Northern District of California




                                                                                                     Court previously sealed this
 United States District Court




                                  13                                                                 exhibit. ECF 15.

                                  14

                                  15   III.     CONCLUSION

                                  16            For the foregoing reasons, the Court hereby GRANTS Plaintiff’s motion to seal at ECF 50.

                                  17   No further action is necessary.

                                  18
                                  19            IT IS SO ORDERED.

                                  20   Dated: April 10, 2019

                                  21                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                  22                                                  United States District Judge

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       3
